Citation Nr: 0803194	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-40 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to 
November 1967.  He died in October 2003; the appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision in which the 
RO denied the appellant's claim for service connection for 
the veteran's cause of death.  The appellant filed a notice 
of disagreement (NOD) in April 2005.  The RO issued a 
statement of the case (SOC) in October 2005.  The appellant 
thereafter perfected her appeal through a timely filed 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans Appeals) in December 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's death certificate lists his immediate cause 
of death as sudden death, due to or as a consequence of 
ventricular fibrillation, due to or as a consequence of 
myocardial infarction, due to or as a consequence of 
arteriosclerotic heart disease.  

3.  At the time of the veteran's death on October 2, 2003, 
service connection was in effect for diabetes mellitus (rated 
as 10 percent disabling), postoperative left thoracotomy with 
pleurectomy (rated as 10 percent disabling), postoperative 
hemorrhoidectomy (rated as noncompensably disabling), and 
postoperative rhinoplasty (rated as noncompensably 
disabling); the combined disability rating for his service-
connected disabilities was 20 percent from March 30, 1977.  

4.  No cardiovascular disease - which led to sudden death, 
due to or as a consequence of ventricular fibrillation, due 
to or as a consequence of myocardial infarction, due to or as 
a consequence of arteriosclerotic heart disease - was 
manifest until after many years following the veteran's 
separation from service, and the only medical nexus opinion 
weighs against the claim.

5.  A disability of service origin did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in pre-rating letters dated December 2003 and 
June 2004, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, as well as what information and evidence must be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for her to advise VA of and to 
submit any further evidence in her possession that is 
relevant to the 
claim.  In the December 2003 letter, the RO also requested 
that the appellant provide medical evidence demonstrating 
that the veteran's fatal heart condition was related to his 
service-connected diabetes mellitus.  In addition, the 
aforementioned letters generally explained the evidence and 
information required to substantiate a DIC claim, based on 
both a previously service-connected condition and a condition 
not yet service-connected.  

The Board notes that the December 2003 pre-rating letter 
referred to above did not specifically include a statement of 
all the disabilities for which service connection was in 
effect at the time of the veteran's death.  In addition to 
diabetes mellitus, he was also service-connected for 
postoperative left thoracotomy with pleurectomy, 
postoperative hemorrhoidectomy, and postoperative 
rhinoplasty.  

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication." Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because the 
statements of the appellant and her representative throughout 
the appeal reflect that the appellant understood all of the 
elements of VCAA notification.  Id.  Statements of the 
appellant, including her NOD and substantive appeal, indicate 
that she is aware of the service-connected disabilities of 
the veteran but asserts that his death from a myocardial 
infarction was not the result of his service-connected 
disabilities but rather from chronic obstructive pulmonary 
disease (COPD), alleged to have been due to in-service 
exposure to asbestos, causing a pulmonary embolism that led 
to a fatal myocardial infarction.  As such, the record 
reflects that the appellant and her representative had actual 
knowledge of the information and evidence needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, the respective responsibilities of VA 
and the appellant in obtaining additional evidence, and of 
the need for the appellant to advise VA of and to submit any 
further evidence relevant to the claim.

After issuance of that notice described above, and 
opportunity for the appellant to respond, the October 2004 
rating decision initially adjudicated the claim on the 
merits.  Hence, the appellant is clearly not prejudiced by 
the timing of this VCAA-compliant notice.  See Pelegrini, 18 
Vet. App. at 112.  

In addition, although the appellant has not been provided 
notice regarding disability ratings and effective dates, the 
decision herein denies the claim for service connection for 
the cause of the veteran's death.  Thus, no disability rating 
or effective date is being, or is to be, assigned, and there 
is therefore no possibility of prejudice to the veteran under 
the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical records, his death certificate; 
private medical records dated from 1973 to 1977, 1996 to 
1997, and 2000 to 2003; a VA examination report dated June 
1977; and a VA medical nexus opinion dated in March 2006.  
The record also includes various written statements by the 
appellant.
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular renal disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2007).  To be considered a contributory cause of 
death, it must be shown that service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  38 C.F.R. 
§ 3.312(c)(1) (2007).  

The veteran died in October 2003.  The death certificate 
lists the immediate cause of death as sudden death, due to or 
as a consequence of ventricular fibrillation, due to or as a 
consequence of myocardial infarction, due to or as a 
consequence of arteriosclerotic heart disease.

At the time of the veteran's death, service connection was in 
effect for diabetes mellitus (rated as 10 percent disabling), 
postoperative left thoracotomy with pleurectomy (rated as 10 
percent disabling), postoperative hemorrhoidectomy (rated as 
noncompensably disabling), and postoperative rhinoplasty 
(rated as noncompensably disabling); the combined disability 
rating for his service-connected disabilities was 20 percent 
from March 30, 1977.  

Initially, the Board notes that the appellant does not 
contend, and the record does not suggest, that the conditions 
resulting in the veteran's death were directly related to 
service.  Service connection was not established for 
arteriosclerotic heart disease and the veteran's service 
medical records are silent in regard to any cardiovascular 
disease or hypertensive disease.  The report of October 1967 
separation examination includes notation that the veteran's 
cardiovascular system was normal, and post-service medical 
records do not show hypertension any earlier than 
approximately 1988, based on an August 2000 private medical 
report reflecting that the veteran,had a history of 
hypertension extending back 12 years.  

Rather, the appellant asserts that the veteran developed COPD 
from exposure to asbestos while serving aboard naval vessels 
during active duty, and that the COPD led to a pulmonary 
embolism, which caused strain on his heart, which led to a 
fatal myocardial infarction.  Unfortunately, the Board's 
review of the record reveals that there is no competent 
evidence to support this assertion.  

The medical evidence of record simply does not support a 
finding that any of the veteran's existing service-connected 
disabilities - diabetes mellitus, postoperative left 
thoracotomy with pleurectomy, postoperative hemorrhoidectomy, 
and postoperative rhinoplasty - caused, or contributed 
substantially or materially to cause, his death.  While the 
post-service medical records show that the veteran suffered 
from COPD prior to his death, service connection was not in 
effect for that condition and there is no competent evidence 
or opinion demonstrating that any of the veteran's service-
connected disabilities led to the development of 
arteriosclerotic heart disease, myocardial infarction, or 
ventricular fibrillation, the conditions that resulted in his 
sudden death.  

In this regard, the Board notes that in a March 2006 
statement, a VA physician indicated review of the late 
veteran's claims file, cited to pertinent medical history, 
and presented the following opinion:

"(The veteran) died of a ventricular fibrillation 
arrest (on October 2, 2003) and (the appellant) is 
questioning if this was related to his service 
connected conditions, post-op left thoracotomy 
with pleurectomy, diabetes mellitus, post-op 
hemorrhoidectomy, and post-op rhinoplasty.

"The (veteran) served 19 years in the navy and 
during that time he had the surgeries noted above 
for which he is service connected.  He was also 
found to be diabetic during this time.  (The 
veteran) had subsequent hospitalizations following 
separation from the service for back injuries and 
COPD with coughing.  Stress test and heart 
cath(eterization) were reportedly benign in 1994.  
The (veteran) had a positive family history for 
diabetes mellitus and congestive heart failure.  
He had significant hypertension during a 
hospitalization for coughing in 2000.  There is no 
clear evidence the (veteran) ever received 
medication for his diabetes.  Rescue was called to 
the (veteran's) home (on October 2, 2003) where 
they found him in ventricular fibrillation arrest.  
He. . . did not recover and was pronounced dead.  
His death certificate records sudden death as a 
result of (ventricular fibrillation) arrest, 
(myocardial infarction) and (arteriosclerotic 
heart disease).

"It is my opinion that the (veteran)'s death was 
not related to any of his service connected 
conditions or even to the asbestos exposure as 
claimed by (the appellant)."

The aforementioned opinion constitutes the only opinion on 
the medical nexus question, and the appellant has neither 
presented, identified, nor even alluded to the existence of a 
contrary medical opinion-i.e., one that even suggests a 
nexus between the veteran's death and either service or 
service-connected disability.  
-The Board notes that, in adjudicating the claim, in addition 
to the medical and other objective evidence, the Board has 
considered the assertions advanced by the appellant.  
However, as indicated above, this claim turns on the medical 
matter of relationship, or nexus, between the veteran's death 
and service or service-connected disability-a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  To As a a layperson 
without the appropriate training and medical expertise, the 
appellant simply is not  competent to provide a probative 
(persuasive) opinion on a medical matter.   See Bostain v. 
West, 11 Vet. App. 124, 27 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probabative 
value.
Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


